United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-391
Issued: June 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2015 appellant filed a timely appeal of a September 10, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained impairment resulting from his
accepted employment injuries.
On appeal appellant contends that, as he sustained permanent injuries as the result of his
employment injury, he is entitled to a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 22, 2010 appellant, then a 61-year-old tractor trailer operator, filed a
traumatic injury claim alleging that on that day he sustained neck and lower back injuries as a
result of being rear-ended while driving a tractor trailer in the performance of duty. OWCP
accepted the claim for lumbar and neck sprains.
On December 3, 2013 appellant filed a claim for a schedule award.
In a letter dated December 19, 2013, OWCP informed appellant of the medical evidence
required to establish a schedule award claim. It also advised that any permanent impairment
rating must use the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides). Appellant was given 30 days to provide
the requested information.
In support of his claim appellant submitted surgical reports by Dr. David J. Wyatt, a
treating physician Board-certified in orthopedic surgery. Diagnoses included L4-5 instability
with spondylosis, status post motor vehicle accident and bilateral L4-5 and L5-S1 facet
arthropathy with facet generated mechanical back pain. On March 18 and May 13, 2011
Dr. Wyatt performed bilateral L4-5 and L5-S1 facet block. In a July 8, 2011 report, he
performed a bilateral L3-5 radiofrequency rhizotomy procedure on appellant.
By decision dated September 10, 2014, OWCP denied appellant’s claim for a schedule
award as he failed to submit any medical report with an impairment rating or examination
findings warranting review by an OWCP medical adviser.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.5

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

2

The sixth edition requires identifying the impairment for the Class of Diagnosis (CDX)
condition which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, rating spinal nerve extremity impairment using the sixth edition (July/August 2009)
is to be applied.7
ANALYSIS
OWCP denied appellant’s claim for a schedule award as the record did not include an
impairment rating. Prior to denying his claim, it advised appellant of the need to submit an
impairment rating under the A.M.A., Guides (6th ed. 2009). In support of his claim appellant
submitted reports dated March 18, May 13, and July 8, 2011 from Dr. Wyatt. Dr. Wyatt’s
surgical reports do not address impairment. In addition, these records do not include a
sufficiently detailed description of impairment that would allow one to visualize the character
and degree of appellant’s disability or whether appellant had reached maximum medical
improvement.
Without a medical evaluation of permanent impairment under the sixth edition of the
A.M.A. Guides, appellant has failed to establish a prima facie claim for a schedule award. The
Board will therefore affirm OWCP’s September 10, 2014 decision.
On appeal appellant argues that he sustained permanent injuries as a result of the
accepted employment injury and will need the money from a schedule award for future medical
treatment. As noted above he has not submitted any medical evidence containing an impairment
rating as requested by OWCP. Accompanying his appeal appellant resubmitted copies of
Dr. Wyatt’s reports. As discussed above these reports are insufficient to establish his claim for a
schedule award as they contain no impairment rating using the sixth edition of the A.M.A.,
Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he is
entitled to a schedule award as a result of his accepted employment injuries.
6

A.M.A., Guides 494-531.

7

See L.S., Docket No. 13-1703 (issued March 5, 2014); G.N., Docket No. 10-850 (issued November 12, 2010);
see also Federal (FECA) Procedure Manual, supra note 5 at Chapter 3.700, Exhibit 1, n.5 (January 2010). The
Guides Newsletter is included as Exhibit 4.3.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 10, 2014 is affirmed.
Issued: June 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

